March 12, 2008 TRUSTEE: DEPOSITOR: LaSalle Bank National Association 135 South LaSalle Street, Suite 1625 Chicago, Illinois 60603 Attn: Global Securities and Trust Services ML-CFC Commercial Mortgage Trust 2007-6, Commercial Mortgage Pass-Through Certificates, Series 2007-6 Merrill Lynch Mortgage Investors, Inc. c/o Global Commercial Real Estate 4 World Financial Center, 16th Floor 250 Vesey Street New York, New York 10080 Attn: David M. Rodgers RATING AGENCIES: Moody’s Investors Service, Inc. 7 World Trade Center 250 Greenwich Street, 25th Floor New York, NY 10007 Attn: Tracey Ferguson Merrill Lynch Mortgage Investors, Inc. c/o Global Commercial Real Estate 4 World Financial Center, 16th Floor 250 Vesey Street New York, New York 10080 Attn: Director of CMBS Securitizations and General Counsel for Global Commercial Real Estate in the Office of the General Counsel MASTER SERVICER: Wachovia Bank, National Association 8739 Research Drive, URP4 Charlotte, North Carolina 28262-1075 Re: ML-CFC Commercial Mortgage Trust 2007-6, Commercial Mortgage Pass-Through Certificates, Series 2007-6 RE: ML-CFC 2007-6 Officer’s Certificate Dear Representatives: In accordance with the requirements detailed in §3.13 of the Pooling and Servicing Agreement (“Agreement”) for the above-mentioned CMBS pool, CWCapital Asset Management LLC (“CWCAM”), in its capacity as Special Servicer, is providing this Officer’s Certificate with respect to the following: (A) a review of CWCAM’s activities during the period 10/18/2007-12/31/2007 and of CWCAM’s performance under this Agreement has been made under my supervision; and 701 13th Street, NW, Suite 1000, Washington, DC 20005 www.cwcapital.com (B) to the best of my knowledge, based on such review, CWCAM has fulfilled all its obligations under this Agreement in all material respects throughout the period noted above. Should you have any questions, please do not hesitate to contact us. Sincerely, CWCapital Asset Management LLC /s/ David B.
